RULES OF JUVENILE COURT PROCEDURE

                             DELINQUENCY MATTERS

                                        ***

                      CHAPTER 4. ADJUDICATORY HEARING

401.   Introduction to Chapter Four
404.   Prompt Adjudicatory Hearing
406.   Adjudicatory Hearing
407.   Admissions
408.   Ruling on Offenses
409.   Adjudication of Delinquency
415.   Challenge to the Weight of the Evidence

                                        ***
                             [This is an entirely new rule.]

RULE 415. CHALLENGE TO THE WEIGHT OF THE EVIDENCE

A. Timing and Manner. A claim that a ruling on the offense or an adjudication of
   delinquency was against the weight of the evidence shall be raised with the juvenile
   court judge:

      1) by oral motion, on the record, at any time after the ruling or adjudication and
         before disposition;

      2) by written motion at any time after the ruling or adjudication and before
         disposition; or

      3) in a post-dispositional motion pursuant to Rule 620(A)(1).

B. Decision. If the claim is raised before disposition:

      1) the judge shall decide the motion before entering disposition and shall not
         extend the date for disposition or otherwise unduly delay the disposition
         hearing in order to dispose of the motion; and

      2) the claim shall be preserved for appeal.

C. Appeal. An appeal of a decision shall be governed by the timing requirements of
   Rule 620(B)(2) or (3), whichever applies.

                                       COMMENT

       The purpose of this rule is to make it clear that a challenge to the weight of the
evidence must be raised with the juvenile court judge or it will be waived. See also In re
J.B., 106 A.3d 76, 95 (Pa. 2014) (claim cannot be raised via closing argument). When a
claim is raised pursuant to paragraph (A)(1) or (A)(2), it need not be raised again in a
post-dispositional motion to preserve the claim for appeal.

Official Note: Rule 415 adopted May 23, 2018, effective October 1, 2018.

Committee Explanatory Reports:

       Final Report explaining the adoption of Rule 415 published with the Court’s Order
at __ Pa.B. __ (__ __, 2018).
RULE 620. POST-DISPOSITIONAL MOTIONS

A. Optional Post-Dispositional Motion.

      1) [The parties] A party shall have the right to [make] file a post-dispositional
          motion. All requests for relief from the court shall be stated with specificity
          [and particularity,] and shall be consolidated in the post-dispositional
          motion.

      2) [Issues] Claims properly raised before or during the adjudicatory hearing
         shall be deemed issues preserved for appeal whether or not the party elects
         to file a post-dispositional motion on those [issues] claims.

B. Timing.

      1) If a post-dispositional motion is filed, it shall be filed [no later than] within ten
         days [after] of the [imposition of] date of entry of the dispositional order.

      2) If a timely post-dispositional motion is filed, the notice of appeal shall be filed
         within thirty days of the date of entry of the post-dispositional order:

             a) [within thirty days of the entry of the order] deciding the motion;

             b) [within thirty days of the entry of the order] denying the motion by
                operation of law in a case[s in which] when the judge fails to decide
                the motion; or

             c) [within thirty days of the entry of the order] memorializing the
                withdrawal in a case[s in which] when a party withdraws the motion.

      3) If a post-dispositional motion is not timely filed, a notice of appeal shall be
         filed within thirty days of the [imposition of] date of entry of the
         dispositional order.

C. Court Action.

      1) Briefing Schedule and Argument. Within ten days of the filing of the post-
         dispositional motion, the court shall:

             a) determine if briefs, memoranda of law, or oral arguments are required;
                and

             b) set [a] the briefing schedule and dates for oral argument, if necessary.
      2) Failure to Set Schedule. If the court fails to act according to paragraph
         (C)(1), briefs and oral arguments are deemed unnecessary.

      3) Transcript. If the grounds asserted in the post-dispositional motion do not
         require a transcript, neither the briefs nor arguments [on] concerning the
         post-dispositional motion shall be delayed for transcript preparation.

D. Time Limitations for Decision on Motion. The judge shall not vacate the
   disposition pending the decision on the post-dispositional motion, but shall decide
   the motion as provided in this paragraph.

      1) Except as provided in paragraph (D)(2), the judge shall decide the post-
         dispositional motion as soon as possible but within thirty days of the filing of
         the motion. If the judge fails to decide the motion within thirty days, or to
         grant an extension as provided in paragraph (D)(2), the motion shall be
         deemed denied by operation of law.

      2) Upon motion of a party and good cause shown, prior to the expiration of
         [within] the 30-day [disposition] decision period of paragraph (D)(1), [for
         good cause shown, ]the judge may grant one 30-day extension [for
         decision on] to decide the motion. If the judge fails to decide the motion
         within the 30-day extension period, the motion shall be deemed denied by
         operation of law.

      3) When a post-dispositional motion is denied by operation of law, the clerk of
         courts shall forthwith enter an order on behalf of the court[,and, as provided
         p]. Pursuant to Rule 167, the clerk of courts shall serve a copy of the order
         upon each attorney and the juvenile, if unrepresented, that states the post-
         dispositional motion is deemed denied. This order is not subject to
         reconsideration.

      4) If the judge denies the post-dispositional motion, the judge promptly shall
         issue an order. [and the] The order shall be filed and served as provided in
         Rule 167.

      5) If a party withdraws a post-dispositional motion, the judge promptly shall issue
         an order memorializing the withdrawal. [and the] The order shall be filed and
         served as provided in Rule 167.


E. Contents of [o]Order. An order denying a post-dispositional motion[, whether
   issued by the judge pursuant to paragraph (D)(4) or entered by the clerk of
   courts pursuant to paragraph (D)(3),] or an order issued following a party’s
   withdrawal of the post-dispositional motion pursuant to paragraph (D)(5), shall
   include notice to the party of the following:
      1) the right to appeal;

      2) the time limitations [within which] for filing the appeal [ shall be filed]; and

      3) the right to counsel [in the preparation of] for the [appeal] appellate
         process.

F. After-[d]Discovered [e]Evidence. A motion for a new adjudicatory[ion] hearing
   on the grounds of after-discovered evidence shall be filed in writing promptly after
   such discovery. If an appeal is pending, the judge may grant the motion only upon
   remand of the case.

                                      COMMENT

       [The purpose of this rule is to promote the fair and prompt resolution of all
issues relating to admissions, adjudication, and disposition by consolidating all
possible motions to be submitted for court review, and by setting reasonable but
firm time limits within which the motion is to be decided. Because the post-
dispositional motion is optional, a party may choose to raise any or all properly
preserved issues in the trial court, in the appellate court, or both.

      For the definition of “disposition,” see Rule 120 and its Comment.

      OPTIONAL POST-DISPOSITIONAL MOTION

     See In re Brandon Smith, 393 Pa. Super. 39, 573 A.2d 1077 (1990), for
motions on ineffective assistance of counsel.

      Under paragraph (A)(2), any issue raised before or during adjudication is
deemed preserved for appeal whether a party chooses to raise the issue in a
post-dispositional motion. It follows that the failure to brief or argue an issue in
the post-dispositional motion would not waive that issue on appeal as long as the
issue was properly preserved, in the first instance, before or during adjudication.
Nothing in this rule, however, is intended to address Pa.R.A.P. 1925(b) or the
preservation of appellate issues once an appeal is filed. See Commonwealth v.
Lord, 553 Pa. 415, 719 A.2d 306 (1998) (any issues not raised in a 1925(b)
statement will be deemed waived).

        Under paragraph (B)(1), if a party chooses to file a post-dispositional
motion, the motion is to be filed within ten days of imposition of disposition. The
filing of the written post-dispositional motion triggers the time limits for decision
on the motion. See paragraph (D)(1).

      TIMING
       Paragraph (B) contains the timing requirements for filing the optional post-
dispositional motion and taking an appeal. Under paragraph (B)(1), the post-
dispositional motion is to be filed within ten days of imposition of disposition.
Supplemental motions may be filed but the time requirements of paragraph (B)(1)
are to be followed.

       When a party files a timely post-dispositional motion, the 30-day period for
the juvenile's direct appeal on all matters in that case is triggered by the judge's
decision on the post-dispositional motion, the denial of the motion by operation
of law, or the withdrawal of the post-dispositional motion. The appeal period runs
from the entry of the order. As to the date of entry of orders, see Pa.R.A.P. 108.
No direct appeal may be taken by the party while the post-dispositional motion is
pending. See paragraph (B)(2).

       If no timely post-dispositional motion is filed, the party's appeal period
runs from the date disposition is imposed. See paragraph (B)(3).]

      For the definition of “disposition,” see Rule 120 and its Comment.

       When properly raised before or during a hearing, a claim will be deemed
preserved for appeal and the party need not file a post-dispositional motion
solely for the purpose of preservation. To raise a claim that a ruling on the
offense or an adjudication of delinquency was against the weight of the evidence,
see Rule 415. Nothing in this rule is intended to address Pa.R.A.P. 1925(b) or the
possible waiver of appellate issues for non-compliance with the Pennsylvania
Rules of Appellate Procedure once an appeal is filed. See, e.g., Commonwealth v.
Lord, 719 A.2d 306 (Pa. 1998) (any issues not raised in a 1925(b) statement will be
deemed waived).

     See Rule 622 and In re Brandon Smith, 573 A.2d 1077 (Pa. Super. 1990), for
motions concerning ineffective assistance of counsel.

      TIMING

      Supplemental post-dispositional motions may be filed, but the time
requirements of paragraph (B)(1) are to be followed.

       For the date of entry of an order, see Pa.R.A.P. 108(a)(1) (“[T]he day of
entry shall be the day the clerk of the court … mails or delivers copies of the
order to the parties.…”).
      BRIEFS; TRANSCRIPTS; ARGUMENT

       Under paragraph (C)(1), the judge should determine, on a case-by-case basis,
whether briefs, memoranda of law, or arguments are required for a fair resolution of the
post-dispositional motion. [If they are not needed, or if] The judge may order that a
concise summary of the relevant law and facts is sufficient [, the judge should so
order]. Any local rule[s] requiring briefs or oral argument in every case [are] is
inconsistent with this rule. See [Rule 121(E)] Pa.R.J.A. No. 103(d)(2).

       Under paragraph (C)(3), the judge, in consultation with the attorneys, should
determine what, if any, portions of the notes of testimony are to be transcribed so that
the post-dispositional motion can be resolved. The judge should then set clear
deadlines for the court reporter to [insure] ensure timely resolution of the motion.
Nothing in this rule precludes the judge from ordering the transcription of the notes of
testimony or portions of it immediately after the conclusion of the adjudicatory,
dispositional, or revocation hearing or the entry of an admission.

       For the recording and transcribing of court proceedings generally, see [Rule 127]
Pa.R.J.A. Nos. 4001-4016. The requirements for the record and the writing of an
opinion [on] for an appeal are set forth in the Pennsylvania Rules of Appellate
Procedure.

      There is no requirement that oral argument be [heard on] held for every post-
dispositional motion. When oral argument is [heard on] held concerning the post-
dispositional motion, the juvenile need not be present.

      DISPOSITION

      Under paragraph (D), [once a party makes a timely written post-dispositional
motion, the judge retains jurisdiction for the duration of the disposition period.
The] the judge may not vacate the order imposing the disposition pending decision on
the post-dispositional motion. However, the judge may vacate or change the
disposition once there has been a decision on the motion if the motion was
decided within the time limitations of this rule.

       Paragraph (D)(2) permits one 30-day extension of the 30-day time limitation[, for
good cause shown,] upon motion of a party and good cause shown. In most cases,
an extension would be requested and granted when new counsel has entered the case.
Only a party may request such an extension. The judge may not, sua sponte, extend
the time for the decision: a congested court calendar or other judicial delay does not
constitute "good cause" under this rule.
       The possibility of an extension is not intended to suggest that thirty days are
required for a decision in most cases. The time limitations for resolution of the post-
dispositional motion are the outer limits. [Easily resolvable] Uncomplicated issues,
such as a modification of the disposition or an admission challenge, ordinarily should
[ordinarily] be decided in a much shorter time period [of time].

        If the judge decides the motion within the time limitations of this rule, the judge
may grant reconsideration on the post-dispositional motion pursuant to 42 Pa.C.S. §
5505 or Pa.R.A.P. 1701(b)(3), but the judge may not vacate the disposition pending
reconsideration. The reconsideration period may not be used to extend the timing
requirements set forth in paragraph (D) for decision [on] of the post-dispositional
motion[:]. [the] The time limitations imposed by paragraphs (D)(1) and (D)(2) continue
to run from the date the post-dispositional motion was originally filed. The judge's
reconsideration, therefore, is to be resolved within the 30-day decision period of
paragraph (D)(1) or the 30-day extension period of paragraph (D)(2), whichever applies.
If a decision on the reconsideration is not reached within the appropriate period, the
post-dispositional motion, including any issues raised for reconsideration, will be denied
pursuant to paragraph (D)(3).

      Under paragraph (D)(1), on the date when the court [disposes of] decides the
motion, or the date when the motion is denied by operation of law pursuant to
paragraph (D)(3), the judgment becomes final for the purposes of appeal. See
[Judicial Code,] 42 Pa.C.S. §§ 102, 722, 742, 5105(a), Pa.R.A.P. 341, and
Commonwealth v. Bolden, [472 Pa. 602, ] 373 A.2d 90 (Pa. 1977). [See Pa.R.A.P.
341.]

       An order entered by the clerk of courts under paragraph (D)(3) constitutes a
ministerial order and[, as such,] is not subject to reconsideration or modification
pursuant to 42 Pa.C.S. § 5505 or Pa.R.A.P. 1701.

        If the motion is denied by operation of law, paragraph (D)(3) requires that the
clerk of courts enter an order denying the motion on behalf of the court and immediately
notify the attorneys, or the juvenile, if unrepresented, that the motion has been denied.
This notice is intended to protect the party's right to appeal. The clerk of courts also is
to comply with the filing, service, and docket entry requirements of Rule 167.

       CONTENTS OF ORDER

       Paragraph (E) protects a party's right to appeal by requiring that the judge's order
denying the motion, the clerk of courts' order denying the motion by operation of law, or
the order entered memorializing a party's withdrawal of a post-dispositional motion,
contain a written notice of the party's [appeal] appellate rights. This requirement
ensures adequate notice to the party, which is important given the potential time lapse
between the notice provided at the dispositional hearing and the resolution of the post-
dispositional motion. See also Commonwealth v. Miller, 715 A.2d 1203 (Pa. Super.
[Ct.] 1998), concerning the contents of the order memorializing the withdrawal of a post-
dispositional motion.

       When a party withdraws a post-dispositional motion in open court and on the
record, the judge should [orally] enter an oral order memorializing the withdrawal. [for
the record, and] The judge is to give the party notice of the information required by
paragraph (E). See Commonwealth v. Miller, supra.

       AFTER-DISCOVERED EVIDENCE

        Pursuant to paragraph (F), a motion for a new adjudicatory hearing on the
grounds of after-discovered evidence may be filed with the court. If the motion is
filed, it is to be in writing after such discovery is made if there is no appeal
pending. See Rule 622 for filing a motion for nunc pro tunc relief. If an appeal is
pending, the judge may grant the motion only upon remand of the case.

      If there is after-discovered evidence concerning the dispositional hearing, a
motion for a change in the dispositional order may be filed with the court. The
motion may allege a need for a change in the dispositional order pursuant to Rule
610(B). If this motion is made, notice and an opportunity to be heard is to be
given to the parties and the victim. See Rule 610(B) and 42 Pa.C.S. § 6353.

       MISCELLANEOUS

       Under paragraph (A)(1), the grounds for the post-dispositional motion should be
stated with [particularity] specificity. Motions alleging insufficient evidence, for
example, are to specify [in what way] the reasons why the evidence was insufficient,
and motions alleging that the court’s findings were against the weight of the evidence
are to specify why the findings were against the weight of the evidence.

       Because the post-dispositional motion is optional, the failure to raise [an issue] a
claim with [sufficient particularity] specificity in the post-dispositional motion will not
constitute a waiver of the issue on appeal [as long as] if the [issue] claim was
properly raised [preserved before or during adjudication]. See paragraph (A)(2).

       [Issues] Claims properly preserved at the dispositional hearing need not, but
may, be raised again in a motion to modify disposition in order to preserve them for
appeal. In deciding whether to move to modify the disposition, counsel should
carefully [is to] consider whether the record created at the dispositional hearing is
adequate for appellate review of the issues, or the issues may be waived. See
Commonwealth v. Jarvis, [444 Pa. Super. 295,] 663 A.2d 790 (Pa. Super. 1995). As a
general rule, the motion to modify the disposition under paragraph (A)(1) gives the
dispositional judge the earliest opportunity to modify the disposition. This procedure
does not affect the court's inherent powers to correct an illegal disposition or obvious
and patent mistakes in its orders [at] any time before an appeal or upon remand by the
appellate court. See, e.g., Commonwealth v. Holmes, 933 A.2d 57 (Pa. 2007) (court
has inherent power to correct patent and obvious mistakes despite the absence
of traditional jurisdiction); Commonwealth v. Jones, [520 Pa. 385,] 554 A.2d 50 (Pa.
1989) (court can, sua sponte, correct an illegal sentence even after the defendant has
begun probation or placement); [and] Commonwealth v. Cole, [437 Pa. 288,] 263 A.2d
339 (Pa. 1970) (inherent power of the court to correct obvious and patent mistakes).

       Once a disposition has been modified or reimposed pursuant to a motion to
modify the disposition under paragraph (A)(1), a party wishing to challenge the decision
on the motion does not have to file an additional motion to modify the disposition in
order to preserve an issue for appeal[, as long as] if the issue was properly preserved
[at the time] when the disposition was modified or reimposed. See paragraph (B)(2).


Official Note: Rule 520 adopted May 17, 2007, effective August 20, 2007. Amended
July 28, 2009, effective immediately. Amended January 11, 2010, effective March 1,
2010. Renumbered Rule 620 on February 23, 2012, effective April 1, 2012. Amended
May 23, 2018, effective October 1, 2018.

Committee Explanatory Reports:

Final Report explaining the provisions of Rule 520 published with the Court’s Order at
37 Pa.B. 2506 (June 2, 2007). Final Report explaining the amendment to Rule 520
published with the Court’s Order at 39 Pa.B. 4743 (August 8, 2009). Final Report
explaining the renumbering of Rule 520 to 620 published with the Court’s Order at 42
Pa.B. 1214 (March 10, 2012). Final Report explaining the amendments to Rule 620
published with the Court’s Order at __ Pa.B. __ (__ __, 2018).